Banke, Judge.
On appeal from defendant’s conviction of child molestation, his appointed counsel has filed a motion to withdraw and supporting brief pursuant to Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976). After consideration of the matters contained in the brief and conducting a thorough examination of the record and transcript to determine independently whether there is any ground for reversal, we are in agreement with counsel that there is no arguable merit to the appeal. Therefore, this court grants the motion to withdraw and affirms the conviction. We are satisfied that the evidence adduced at trial was sufficient to enable any rational trier of fact to find the defendant guilty of the crimes charged beyond a reasonable doubt. See generally Crawford v. State, 245 Ga. 89 (1) (263 SE2d 131) (1980).

Judgment affirmed.


Deen, P. J., and Carley, J., concur.